Case 7:19-cr-01645 Document 4-2 Filed on 08/29/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA

Vv.

JUAN MARROQUIN-VEGA

McALLEN DIVISION

Criminal No. M-19-1645

CH (DU) (0)

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: Sheriff, Hidalgo County Jail

Edinburg, Texas

TO:

representative

GREETINGS:

United States Marshal for the Southern District of Texas or his duly authorized

We command that you have JUAN MARROQUIN-VEGA, SO# G-1816-19, who currently is a

prisoner of the State of Texas confined at the Hidalgo County Jail in Edinburg, Texas, under safe and secure

conduct for Initial Appearance at the United States Magistrate Court for the Southern District of Texas at

10:30 a.m. on September 3, 2019. Said prisoner is a defendant in the above-captioned case now pending

in said Court. We further command that, immediately after said case has been disposed of completely and

said prisoner has been duly discharged by the Court, you return him to the custody of the Sheriff in charge

of the Hidalgo County Jail in Edinburg, Texas, if said Sheriff so desires, under safe and secure conduct and

have you then and there this Writ.

WITNESS the Honorable Judge of the United States District Court for the Southern District of

fu
Texas, and the seal of said Court at McAllen, Texas, on this Z q day of August, 2019

 

DAVID J. BRADLEY, Clerk,”
United States District Court - s
Southern District of Tex: Ti = a

LP Uildic

ME. Be

i

‘SHS

2 80 61.

Oud 6

A

41 NITRO

a
J=
